Name: Commission Regulation (EEC) No 2536/85 of 6 September 1985 altering the amount of aid for rape seed and fixing definitively the amount of aid for sunflower seed for the period from 1 February to 18 July 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 9 . 85 Official Journal of the European Communities No L 241 /5 COMMISSION REGULATION (EEC) No 2536/85 of 6 September 1985 altering the amount of aid for rape seed and fixing definitively the amount of aid for sunflower seed for the period from 1 February to 18 July 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, basis of the new representative rates for France, Greece and Italy are different from those established when the said new representative rates are taken into account as from the first advance fixing of the amount of aid for the months of July as regards rape and August as regards sunflower ; whereas, for Greece and Italy, this results in a modification of the amount of the aid fixed for the period from 27 May to 18 July 1985 ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1 966 on the establishment of the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4) thereof, Whereas between 1 February and 13 June 1985 as regards rape seed, and between 1 April and 13 June 1985 as regards sunflower seed, the provisional amount of the aid valid for the months of July, August, September, October and November and the months of August and September respectively took account of the target prices and the monthly increases thereof initi ­ ally proposed by the Commission to the Council for the 1985/86 marketing year for these seeds ; whereas these fixings, carried out subject to Council Decisions, were necessary due to the absence of a Regulation fixing the target prices and a Regulation fixing the monthly increases in the latter for the 1985/86 marke ­ ting year ; Whereas Council Regulation (EEC) No 1297/85 of 23 May 1985 amending Regulation (EEC) No 1223/83 on the exchange rates to be applied in agriculture (3) introduced new representative rates for France , Greece and Italy applicable as of 1 July 1985 in respect of rape seed and as of 1 August 1985 in respect of sunflower seed ; whereas, pursuant to Article 4 of Council Regulation (EEC) No 1223/83 (4), the amounts in national currencies of the aids fixed in advance by the Regulations adopted before 24 May 1985, which took account of the representative rates valid at the dates of their respective entries into force, should be altered in respect of the three Member States in ques ­ tion for the months concerned by the new representa ­ tive rates ; Whereas the amount of the aid for rape seed fixed provisionally after 7 June 1985 takes account of a new proposal from the Commission to the Council as regards the target price for these seeds and the monthly increase in the latter for the 1985/86 marketing year ; whereas a difference in treatment ensues between operators who have applied for aid before and after 14 June 1985 ; whereas the provisi ­ onal amounts of the aid valid between 1 February and 13 June 1985 should be altered for the months July to November in the light of the Commission 's latest proposal to the Council for the target price for rape seed and for the monthly increase thereof ; Whereas Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and Commission Regulation (EEC) No 1813/84 of 28 June 1984 laying down detailed rules for applying the differential amounts for colza, rape and sunflower seed Q provide fot a method of calculating the differential amounts which takes account of the difference between the corrective rates calculated on the occasion of two consecutive fixings of the amount of the aid ; whereas the differences esta ­ blished between the corrective rates calculated on 22 May 1985 and those calculated on 24 May 1985 on the (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . Whereas the target price for the 1985/86 marketing year for rape seed and the monthly increase in this price valid for the months of September, October, November and December 1985 have not yet been fixed by the Council and the amounts of aid in cases of advanced fixing for the months of July to December 1985 for rape seed have only been calcu ­ lated provisionally ; whereas the said amounts will have to be confirmed or replaced as soon as the target price concerned and the monthly increase thereof are known ; (2) OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No L 137, 27 . 5 . 1985, p. 1 . 4) OJ No L 132, 21 . 5 . 1983 , p. 33 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 143 , 30 . 5 . 1984, p . 4 . Ã 7) OJ No L 170 , 28 . 6 . 1984, p . 41 . No L 241 /6 Official Journal of the European Communities 10 . 9 . 85 June 198 5 (27), (EEC) No 1864/85 of 3 July 1985 (28), (EEC) No 1927/85 of 11 July 1985 (29), fixing the amount of aid in the oil seed sector are hereby replaced by the amounts set out in the tables in Annex I to this Regulation , which are provisionally fixed as from the date of entry into force of each of the Regu ­ lations in question . Whereas, in keeping wich Council Regulation (EEC) No 1489/85 of 23 May 1985 fixing the target price and intervention price for sunflower seed for the 1985/86 marketing year (') and Council Regulation (EEC) No 1490/85 of 23 May 1985 fixing, for the 1985/86 marketing year, the monthly increases in the target and intervention prices for sunflower seed (2), the amounts of aid provisionally valid between 1 April 1985 and 13 June 1985 for sunflower seed should be confirmed or replaced and definitively fixed ; HAS ADOPTED THIS REGULATION : 2. However, the amounts of these aids are fixed without prejudice to any later adaptations subsequent to the Council Decision concerning the target price for colza and rape seed for the 1985/86 marketing year and the amount of the monthly increase in this price and will be confirmed or replaced with effect from the date of entry into force of this Regulation . Article 2 Article 1 1 . The amounts of aid for rape seed fixed in advance for the months of July, August, September, October, November and December 1985, as set out in the Annexes to Commission Regulations (EEC) No 266/85 of 31 January 1985 (3), (EEC) No 327/85 of 7 February 1985 (4), (EEC) No 390/85 of 14 February 1985 0, (EEC) No 428/85 of 20 February 1985 (6), (EEC) No 529/85 of 28 February 1985 0, (EEC) No 587/85 of 6 March 1985 (8), (EEC) No 672/85 of 14 March 1985 (9), (EEC) No 735/85 of 21 March 1985 ( 10), (EEC) No 755/85 of 22 March 1985 ("), (EEC) No 814/85 of 28 March 1985 ( 12), (EEC) No 841 /85 of 29 March 1985 (13), (EEC) No 956/85 of 11 April 1985 ( 14), (EEC) No 998 /85 of 18 April 1985 (15), (EEC) No 1063/85 of 25 April 1985 (16), (EEC) No 1121 /85 of 30 April 1985 ( 17), (EEC) No 1193/85 of 7 May 1985 ( 18), (EEC) No 1259/85 of 15 May 1985 ("), (EEC) No 1340/85 of 22 May 1985 (20), (EEC) No 1373/85 of 24 May 1985 (21 ), (EEC) No 1444/85 of 31 May 1985 (22), (EEC) No 1552/85 of 6 June 1985 (23) and, as regards Greece and Italy, in the Annexes to Commission Regulations (EEC) No 1614/85 of 13 June 1985 (24), (EEC) No 1690/85 of 20 June 1985 (25), (EEC) No 1752/85 of 26 June 1985 (26), (EEC) No 1789/85 of 28 1 . The amount of the aid for sunflower seed fixed in advance for the months of August and September 1985 set out for France, Greece and Italy in the Annexes to the Regulation adopted between 29 March 1985 and 23 May 1985 referred to in Article 1 ( 1 ) and those set out for Greece and Italy also for the months of August, September, October and November in the Annexes to the last five Regulations referred to in the said Article 1 ( 1 ) are hereby replaced by the amounts listed in the tables of Annex II to this Regulation , which are fixed definitively from the date of entry into force of each of the Regulations in question . (') OJ No L 151 , 10 . 6 . 1985, p. 13 . (2) OJ No L 151 , 10 . 6 . 1985, p. 14 . h) OJ No L 28 , 1 . 2 . 1985, p. 34 . 2. The amounts of aid for sunflower seed, fixed in advance for the months of August and September 1985, set out in the Annexes to the Regulations adopted between 29 March 1985 and 23 May 1985 as referred to in Article 1 ( 1 ), with the exception of those referred to in paragraph 1 of this Article, are hereby confirmed and fixed definitively as from the date of entry into force of each of the said Regulations at the levels set out in the said Annexes . 4) OJ No L 36, 8 . 2 . 1985, p . 36 . 5) OJ No L 46, 15 . 2 . 1985 , p . 50 . OJ No L 51 , 21 . 2 . 1985, p . 26 . ^ OJ No L 62, 1 . 3 . 1985 , p . 30 . 8) OJ No L 67, 7 . 3 . 1985, p . 27 . ') OJ No L 74, 15 . 3 . 1985, p . 79 . 10) OJ No L 80 , 22 . 3 . 1985, p . 18 . ") OJ No L 81 , 23 . 3 . 1985, p . 36 . 12) OJ No L 89, 29 . 3 . 1985, p . 46 . 13) OJ No L 91 , 30 . 3 . 1985, p . 39 . 14) OJ No L 102, 12 . 4. 1985, p . 25 . 15) OJ No L 107, 19 . 4 . 1985, p . 13 . 16) OJ No L 113 , 26 . 4 . 1985 , p . 13 . 17) OJ No L 118 , 1 . 5 . 1985, p . 32 . 18) OJ No L 123 , 8 . 5 . 1985 , p . 25 . 19 OJ No L 130 , 16 . 5 . 1985, p . 25 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (20) OJ No L 134, 23 . 5 . 1985, p . 28 . (21 ) OJ No L 139 , 27 . 5 . 1985, p . 44 . (22) OJ No L 144, 1 . 6 . 1985, p . 33 . ( «) OJ No L 148 , 7 . 6 . 1985, p . 22 . H OJ No L 155, 14 . 6 . 1985, p . 14 . (25) OJ No L 162, 21 . 6 . 1985, p . 22 . 26 OJ No L 167, 27 . 6 . 1985, p . 38 . (27) OJ No L 169 , 29 . 6 . 1985, p . 32 . (28) OJ No L 174, 4 . 7 . 1985, p . 42 . 29 OJ No L 180 , 12. 7 . 1985, p . 52 . 10 . 9 . 85 Official Journal of the European Communities No L 241 /7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 September 1985. For the Commission Frans ANDRIESSEN Vice-President No L 241 /8 Official Journal of the European Communities 10 . 9 . 85 ANNEX I AMOUNTS OF AID FOR RAPE SEED (On the basis of the most recent Commission proposal for the indicative price and monthly increases in this price and subject to Council decision) TABLE A Gross aids (ECU/100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 7,644 li ||I 327/85 8 February 1985 5,394 IIIl 390/85 15 February 1985 5,365 IlIIII 428/85 21 February 1985 5,121 II 529/85 1 March 1985 4,153 5,045 l 587/85 7 March 1985 4,589 4,589 IlII 672/85 15 March 1985 2,647 2,647 IIII 735/85 22 March 1985 3,024 3,024 l 755/85 23 March 1985 3,024 3,024 II 814/85 29 March 1985 2,966 2,966  841 /85 1 April 1985 2,966 2,966 3,486I 956/85 12 April 1985 4,576 4,576 7,174I 998/85 19 April 1985 6,223 10,242 10,762 \ 1063/85 26 April 1985 6,247 8,747 9,267 l 1121 /85 1 May 1985 3,930 5,930 6,450 7,230 1193/85 8 May 1985 4,035 8,545 8,997 9,450 1259/85 16 May 1985 4,176 7,313 7,785 8,305 1340/85 23 May 1985 4,605 9,008 9,648 11,053 1373/85 27 May 1985 4,931 9,613 10,450 11,856 1444/85 1 June 1985 6,395 9,247 9,340 11,701 11,820 1552/85 7 June 1985 7,653 10,321 11,052 12,781 13,599 TABLE B Seed harvested and processed in the BLEU (Bfrs/Lfrs per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 341,89 327/85 8 February 1985 236,72\ 390/85 15 February 1985 235,36 IlIII 428/85 21 February 1985 223,96 IlIIII 529/85 1 March 1985 191,10 220,41 Il 587/85 7 March 1985 211,35 199,09 ||Il 672/85 15 March 1985 121,14 108,31 735/85 , 22 March 1985 138,65 125,94 IlIl\ 755/85 23 March 1985 138,65 125,94 IIIl 814/85 29 March 1985 135,96 123,23 III 841 /85 1 April 1985 135,96 135,96 147,36 Il 956/85 12 April 1985 210,74 210,74 319,75 Il 998/85 19 April 1985 287,25 473,94 487,47 l 1063/85 26 April 1985 288,36 404,49 417,59 Il 1121 /85 1 May 1985 182,40 273,64 297,77 322,20 1193/85 8 May 1985 187,27 395,11 416,08 425,97 1259/85 16 May 1985 193,82 . 337,88 359,78 372,45 1340/85 23 May 1985 213,73 416,61 446,32 500,90 1373/85 27 May 1985 228,86 444,72 483,58 538,43I 1444/85 1 June 1985 296,80 429,17 432,02 541,67 536,58 1552/85 7 June 1985 355,19 479,02 511,54 591,83 619,74 10 . 9 . 85 Official Journal of the European Communities No L 241 /9 TABLE C Seed harvested and processed in Denmark (Dkr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 63,52 |\ 327/85 8 February 1985 44,54 \\ 390/85 15 February 1985 44,29 l \ 428/85 21 February 1985 42,23 \I\l 529/85 1 March 1985 34,95 41,59 IlII 587/85 7 March 1985 38,62 37,75 \ 672/85 15 March 1985 22,27 21,36 IlIl 735/85 22 March 1985 25,45 24,55 I 755/85 23 March 1985 25,45 24,55 \ 814/85 29 March 1985 24,96 24,06 Il 841 /85 1 April 1985 24,96 24,96 28,43 956/85 12 April 1985 38,51 38,51 59,54 \ 998/85 19 April 1985 52,37 86,19 89,81 \ 1063/85 26 April 1985 52,57 73,61 77,20 1121 /85 1 May 1985 33,07 49,90 54,28 60,00 1193/85 8 May 1985 33,95 71,91 75,71 78,73 1259/85 16 May 1985 35,14 61,54 65,51 69,07 1340/85 23 May 1985 38,75 75,80 81,19 92,25 1373/85 27 May 1985 41,49 80,89 87,94 99,03 1444/85 1 June 1985 53,81 77,81 78,60 98,46 98,71 1552/85 7 June 1985 64,40 86,85 93,00 107,55 113,72 TABLE D Seed harvested ' and processed in Germany (DM per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 21,89 327/85 8 February 1985 16,73 I\l 390/85 15 February 1985 16,67 \I 428/85 21 February 1985 16,11 \\ 529/85 1 March 1985 13,08 15,93 Il 587/85 7 March 1985 14,08 14,89 \ 672/85 15 March 1985 9,60 10,44 l 735/85 22 March 1985 10,47 11,30 \ 755/85 23 March 1985 10,47 11,30 l.\ 814/85 29 March 1985 10,33 11,17 II 841 /85 1 April 1985 10,33 10,33 12,41 Il 956/85 12 April 1985 14,05 14,05 20,86 \ 998/85 19 April 1985 17,86 27,14 29,08 1063/85 26 April 1985 17,91 23,69 25,66 1121 /85 1 May 1985 12,30 17,18 18,42 21,04 1193/85 8 May 1985 12,54 23,22 24,30 26,12 1259/85 16 May 1985 12,87 20,38 21,50 23,50 1340/85 23 May 1985 13,86 24,29 25,81 29,80 1373/85 27 May 1985 14,61 25,69 27,66 31,64 1444/85 1 June 1985 17,97 24,61 25,10 30,59 31,60 1552/85 7 June 1985 20,88 27,10 29,05 33,09 35,68 No L 241 / 10 Official Journal of the European Communities 10 . 9 . 85 TABLE E Seed harvested and processed in France (FF per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 47,76 \ 327/85 8 February 1985 31,67 IIIl\ 390/85 15 February 1985 31,47 l 428/85 21 February 1985 29,72 IlliIl 529/85 1 March 1985 22,79 29,18 IlI 587/85 7 March 1985 25,90 25,92 IIIl 672/85 15 March 1985 12,02 12,03 \\ 735/85 22 March 1985 14,71 14,73 \\ 755/85 23 March 1985 14,71 14,73 IIII 814/85 29 March 1985 14,30 14,31 \I 841/85 1 April 1985 14,30 14,30 17,96 956/85 12 April 1985 25,81 25,81 44,32 \ 998/85 19 April 1985 37,59 66,32 69,97 \ 1063/85 26 April 1985 37,76 55,63 59,29 \ 1121 /85 1 May 1985 22,40 35,49 39,13 44,65 ' 1193/85 8 May 1985 23,15 54,19 57,34 . 60,52 1259/85 16 May 1985 24,15 45,38 48,68 52,33 1340/85 23 May 1985 27,21 57,50 62,00 71,98 1373/85 27 May 1985 29,53 61,82 67,73 77,72 1444/85 1 June 1985 40,57 60,27 59,79 . 76,60 77,38 1552/85 7 June 1985 49,51 67,91 72,03 84,32 90,10 TABLE F Seed harvested and processed in Greece (Dr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November December 266/85 1 February 1985 1 061,32 I 327/85 8 February 1985 847,24 IIIIIIl 390/85 15 February 1985 844,48 IIl 428/85 21 February 1985 821,26 I \\ 529/85 1 March 1985 729,16 814,03 \ \ 587/85 7 March 1985 705,80 705,80 l\\ 672/85 15 March 1985 518,01 518,01 \\ 735/85 22 March 1985 485,94 485,94 IlI 755/85 23 March 1985 485,94 485,94 IIIII 814/85 29 March 1985 428,26 428,26 \\\ 841/85 1 April 1985 428,26 428,26 481,48 \l 956/85 12 April 1985 533,39 533,39 796,05 IIII 998/85 19 April 1985 699,39 1 104,46 1 157,68 Il 1063/85 26 April 1985 701,81 953,78 1 007,00 l\ 1121 /85 1 May 1985 468,28 669,86 723,08 802,50 1193/85 8 May 1985 478,86 933,42 979,79 1 026,25 Il 1259/85 16 May 1985 438,97 759,17 807,49 860,71 \ 1340/85 23 May 1985 482,76 932,18 997,65 1 141,20 \ 1373/85 27 May 1985 516,04 993,93 1 079,51 1 223,16 I 1444/85 1 June 1985 645,12 956,57 966,21 1 207,34 1 219,63 1552/85 7 June 1985 774,17 1 066,20 1 140,95 1 317,58 1 401,21 1614/85 14 June 1985 836,23 1 139,18 1 192,40 1 167,53 1 220,75 1690/85 21 June 1985 917,16 1 190,11 1 302,43 1 238,68 1 291,90 1752/85 27 June 1985 1 050,93 1 273,40 1 326,62 1 179,68 1 232,90 1789/85 1 July 1985 1 126,42 (') 1 229,00 1 300,49 1 179,68 1 232,90 1 286,12 1864/85 4 July 1985 1 177,71 (') 1 249,83 1 214,96 1 300,43 1 372,43 1 425,65 1927/85 12 July 1985 1 415,81 (') 1 454,67 1 546,44 1 705,87 1 702,62 1 755,83 (') Amounts also valid for the aid on the day. 10 . 9 . 85 Official Journal of the European Communities No L 241 / 11 TABLE G Seed harvested and processed in Ireland ( £ Irl per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 5,146 327/85 8 February 1985 3,424 II 390/85 15 February 1985 3,402 IlIl 428/85 21 February 1985 3,215 \\ 529/85 1 March 1985 3,032 3,157 IIIl 587/85 7 March 1985 3,360 2,808 l 672/85 15 March 1985 1,900 1,322 IlII 735/85 22 March 1985 2,183 1,610 \I 755/85 23 March 1985 2,183 1,610 \ 814/85 29 March 1985 2,139 1,566 Il\ 841 /85 1 April 1985 2,139 2,139 1,956 \ 956/85 12 April 1985 3,350 3,350 4,778 \ 998/85 19 April 1985 4,589 7,612 7,524 l 1063/85 26 April 1985 4,607 6,487 6,380 1121 /85 1 May 1985 2,941 4,369 4,759 4,813 1193/85 8 May 1985 3,020 6,335 6,674 6,512 1259/85 16 May 1985 3,126 5,409 5,763 5,985 1340/85 23 May 1985 3,448 6,683 7,164 8,063 1373/85 27 May 1985 3,692 7,138 7,767 8,671 1444/85 1 June 1985 4,797 6,930 6,932 8,707 8,640 1552/85 7 June 1985 5,741 7,736 8,220 9,519 9,986 TABLE H Seed harvested and processed in Italy (Lit per 100 kg) Regulation (EEC) No , Date of entry into force of aid Amounts of aid where fixed in advance for the months of I July August September October November December 266/85 1 February 1985 11 569 I 327/85 8 February 1985 8 248 \IIIIIIII 390/85 15 February 1985 8 205 IlIIl I 428/85 21 February 1985 7 845 IIIIIl\I 529/85 1 March 1985 7 422 7 733 II II 587/85 7 March 1985 8 055 7 060 II\\I 672/85 15 March 1985 5 236 4 194 IIIIIII 735/85 22 March 1985 4 577 3 545 IIIIIIII 755/85 23 March 1985 4 577 3 545 IIl I 814/85 29 March 1985 4 492 3 458 IIl\I 841 /85 1 April 1985 4 492 4 492 4 229\\I 956/85 12 April 1985 5 965 5 965 8 910 IIIIII 998/85 19 April 1985 8 438 14 473 14 383 IIIIII 1063/85 26 April 1985 8 474 12 228 12 103 IlIlI 1121 /85 1 May 1985 5315 7 998 8 769 8 973\II 1193/85 8 May 1985 5 472 11 925 12 593 12 359lI 1259/85 16 May 1985 5 682 10 075 10 773 10 613 IIII 1340/85 23 May 1985 6 323 12 620 13 571 15 348 IIII 1373/85 27 May 1985 6810 13 528 14 775 16 561 IlI 1444/85 1 June 1985 9 329 13 258 13 108 16 643 16 492I 1552/85 7 June 1985 11 198 14 863 15 679 18 265 19 179 II 1614/85 14 June 1985 12 096 15931 16 436 16 058 16 509 II 1690/85 21 June 1985 13 269 16 677 18 054 17 104 17 561I 1752/85 27 June 1985 15 206 17 896 18 410 16 236 16 688I 1789/85 1 July 1985 16 304 (') 17 785 18 284 16 236 17 007 17 459 1864/85 4 July 1985 17 046 (') 18 087 17 032 18 013 19 059 19 524 1927/85 12 July 1985 20 980 (') 21 534 22 597 24 670 24 623 25 119 (') Amounts also valid for the aid on the day . No L 241 / 12 Official Journal of the European Communities 10 . 9 . 85 TABLE I Seed harvested and processed in the Netherlands (Fl per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 24,52 327/85 8 February 1985 18,71 IIIIIl 390/85 15 February 1985 18,63 \l\ 428/85 21 February 1985 18,00 II I 529/85 1 March 1985 14,68 17,80 IIIl 587/85 7 March 1985 15,82 16,63 IlII 672/85 15 March 1985 10,76 11,61 735/85 22 March 1985 11,74 12,58 \ 755/85 23 March 1985 11,74 12,58 III 814/85 29 March 1985 11,59 12,43 IIII 841 /85 1 April 1985 11,59 11,59 13,83 I 956/85 12 April 1985 15,78 15,78 23,36 I 998/85 19 April 1985 20,07 30,54 32,64 1063/85 26 April 1985 20,13 26,64 28,77 ll 1121 /85 1 May 1985 13,81 19,31 20,70 23,56 1193/85 8 May 1985 . 14,09 26,12 27,34 29,30 1259/85 16 May 1985 14,46 22,91 24,18 26,34 1340/85 23 May 1985 15,58 27,32 29,03 33,44 1373/85 27 May 1985 16,43 28,90 31,12 35,52 1444/85 1 June 1985 20,25 27,70 28,23 34,42 35,48 1552/85 7 June 1985 23,53 30,50 32,69 37,24 40,08 TABLE J Seed harvested and processed in the United Kingdom ( £ per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of July August September October November 266/85 1 February 1985 3,190 327/85 8 February 1985 1,996 \ 390/85 15 February 1985 1,977 II 428/85 21 February 1985 2,077 \\ 529/85 1 March 1985 1,452 1,749 I\ 587/85 7 March 1985 1,734 1,451 II 672/85 15 March 1985 0,481 0,185 735/85 22 March 1985 1,269 0,976 ||II 755/85 23 March 1985 1,269 0,976 II 814/85 29 March 1985 2,127 1,834 II 841 /85 1 April 1985 2,127 2,127 2,155 l 956/85 12 April 1985 3,112 3,112 4,437 998/85 19 April 1985 4,120 6,579 6,657 II 1063/85 26 April 1985 4,135 5,665 5,732 Il 1121 /85 1 May 1985 2,717 3,941 4,263 4,472 1193/85 8 May 1985 2,781 5,541 5,821 5,845 1259/85 16 May 1985 2,867 4,787 5,079 5,137 1340/85 23 May 1985 3,716 6,348 6,742 7,347 1373/85 27 May 1985 3,911 6,710 7,221 7,833 1444/85 1 June 1985 4,786 6,491 6,558 7,980 7,818 1552/85 7 June 1985 5,538 7,134 7,581 8,626 8,894 10 . 9 . 85 Official Journal of the European Communities No L 241 / 13 ANNEX II AMOUNTS OF AID FOR SUNFLOWER SEED TABLE A Seed harvested and processed in France (FF per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of August September 841 /85 1 April 1985 94,21 956/85 12 April 1985 94,45 998/85 19 April 1985 98,42 1063/85 26 April 1985 87,41 1121 /85 1 May 1^85 97,98 97,98 1193/85 8 May 1985 89,01 89,01 1259/85 16 May 1985 79,96 79,96 1340/85 23 May 198i 87,37 87,37 TABLE B Seed harvested and processed in Greece (Dr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of August September October November 841 /85 1 April 1985 1 594,07 i 956/85 12 April 1985 1 540,96 \ 998/85 19 April 1985 1 596,90 \ 1063/ 85 26 April 1985 1 441,68 I 1121 /85 1 May 1985 1 590,75 1 590,75\ 1193/85 8 May 1985 1 464,26 1 464,26\ 1259/85 16 May 1985 1 279,16 1 279,16\ 1340/85 23 May 1985 1 384,90 1 384,90 1373/85 27 May 1985 1 384,90 1 384,90\ 1444/85 1 June 1985 1 440,93 1 462,88 1 851,02 1552/85 7 June 1985 1 508,43 1 530,05 1 861,44 1614/85 14 June 1985 1 589,37 1 610,58 1 901,75 1690/85 21 June 1985 1 656,86 1 677,74 1 874,91 1752/85 27 June 1985 1 737,80 1 758,28 1 928,60 1789/85 1 July 1985 1 780,98 1 780,98 1 971,57 2 046,05 1864/85 4 July 1985 1 872,69 1 845,71 1 995,76 2 058,70 1927/85 12 July 1985 1 956,95 1 997,26 2 060,20 2 136,51 No L 241 / 14 Official Journal of the European Communities 10 . 9 . 85 TABLE C Seed harvested and processed in Italy (Lit per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of August September October November 841 /85 1 April 1985 21 391II 956/85 12 April 1985 20 509\\ 998/85 19 April 1985 21 342\ 1063/85 26 April 1985 19 030\\ 1121 /85 1 May 1985 21 250 21 250 1193/85 8 May 1985 19 366 19 366\ 1259/85 16 May 1985 17 466 17 466 1340/85 23 May 1985 19 022 19 022\ 1373/85 27 May 1985 19 022 19 022\ 1444/85 1 June 1985 20 513 20 169 25 864 1552/85 7 June 1985 21 496 21 157 . 26 018 1614/85 14 June 1985 22 674 22 342 26 611 1690/85 21 June 1985 23 657 23 330 26 216 1752/85 27 June 1985 24 836 24 515 27 006 1789/85 1 July 1985 25 776 25 464 27 638 28 719 1864/85 4 July 1985 27 105 26 407 27 994 28 905 1927/85 12 July 1985 28 895 29 180 29 794 30 899